Citation Nr: 1603220	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  08-15 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for limitation of motion of the right knee. 


REPRESENTATION

Appellant is represented by: California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from January 1992, to January 1996, and from April 2000, to July 2000.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the RO in Oakland, California.

The Board notes that the Veteran has separately been awarded a 30 percent rating for instability of the right knee and that rating is not on appeal.  

In September 2014 and August 2015, the Board remanded this appeal for additional evidentiary development and adjudication.  The appeal has since been returned to the Board for further appellate action.  However, as addressed in detail below, the Board's remand instructions have not been completed and Remand is necessary.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

In February 2015, the Board remanded this appeal ostensibly to obtain a VA examination addressing his service-connected right knee disability.  That portion of the Board's instructions has been completed with a VA examination dated in December 2015.  However, the instructions also stipulated: "After undertaking any other development deemed appropriate, the RO will readjudicate the issues on appeal."  A review of Virtual VA and VBMS does not reveal any subsequent adjudication of the claim.  A rating decision dated in January 2016 does not address the remanded claim.  

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

Readjudicate the remanded issue of entitlement to a disability rating in excess of 10 percent for limitation of motion of the right knee in light of the additional evidence obtained as a result of the prior Board Remands.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


